DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed July 29, 2022. Claims 1-3, 5-12 and 14-19 are pending.  

Allowable Subject Matter
Claims 1-3, 5-12 and 14-19 renumbered 1-17 are allowed.
The closest prior art of record is Ciuc et al  (Pub No.: 2015/0358535) in view of Barbieri et al (Pub No.: 20100007726). Ciuc discloses a method for inpainting an image (method is provided for enhancing an appearance of a face within a digital image using a processor – see [p][0012]), comprising: determining an inpainting region of the image, wherein the inpainting region comprises a defective region (certain sub-regions of the face are identified, e.g., rectangular Sub-regions or other polygonal or curved or partially-curved sub-regions with or without one or more cusps or otherwise abrupt segmental intersections or discontinuities – see [p][0046]); obtaining original texture information of the inpainting region (data relating to variance within the luminance channel may also be used, and texture information of the skin of the face region or Sub-region may be used – see [p][0055]); determining inpainting pixel blocks (certain embodiments this involves skin pixels from inside a face region having their luminance component replaced with different luminance values, such as an average value of its neighbors, e.g., Substantially all or a fair sampling of Surrounding skin pixels – see [p][0049]) and backup pixel blocks (smoothing can include an averaging process of skin pixels from other regions of the face, and/or can be a calculation other than averaging such as to prioritize certain pixels over others – see [p][0049]), wherein the inpainting pixel blocks comprise inpainting pixels and first type pixels (prioritized pixels may be closest to the pixel being replaced or may have a color and/or luminance with greater correlation to a preferred skin tone – see [p][0049]); inpainting all inpainting pixels of the inpainting pixel blocks based on the backup pixel blocks (technique according to certain embodiments may employ modifications of the luminance channel to achieve the filtering of the skin. Data relating to variance within the luminance channel may also be used, and texture information of the skin of the face region or Sub-region may be used – see [p][0055]); and superimposing the original texture information in the inpainting region (note that while the artifact is correct and texture preserved – see [p][0055][0094]); wherein the backup pixel blocks are determined in a region outside the inpainting region within the image (criteria may be applied as requirement(s) for correcting a region within an image. For example, it may be set as requisite that the region be inside a face, although alternatively the skin of a person's neck, leg, arm, chest or other region may be corrected – see [p][0050]), and the first type pixels comprise region on the outside of the inpainting region and inpainted pixels (see [p][0046]); however, Ciuc does not expressly disclose where the first type pixel includes edge pixels. Barbieri discloses a method for classifying a person includes where the first type pixel includes edge pixels (see [p][0043]). 
 	Note the discussion above, the combination of Ciuc and  Barbieri as a whole does not teach wherein said determining the inpainting pixel blocks comprises: determining the first type pixels of the inpainting pixel block based on first type pixels in a previous inpainted pixel block and a preset order of the inpainting pixels; determining whether the first type pixels have been inpainted; in response to that the first type pixels have been inpainted, redetermining the first type pixels in the inpainting pixel block; and in response to that the first type pixels do not have been inpainted, determining the inpainting pixel block.
 	The current method improves the inpainting efficiency by reducing repeat inpainting, during the determining of the inpainting pixel block by selecting the first type pixel and avoids the inpainted pixels in the preset number of previous inpainted pixel blocks. While the value of the preset number can be determined based on the size of the inpainting pixel block. The bigger the inpainting pixel block, the more the inpainted pixels during inpainting, therefore, the more the inpainted pixel blocks needing to be avoided; the smaller the inpainting pixel block, the less the inpainted pixels during inpainting, therefore, the less the inpainted pixel blocks needing to be avoided. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        August 4, 2022